DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/11/2022 has been entered.
Status of Claims
Claim(s) 1-16 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
Argument:
	Applicant asserts that the amended language of “not including adhesive and not including latex” overcomes the prior rejection of record of Collyer in view of Rapp, Taylor, and Schuren as Schuren and Taylor include an adhesive in order to provide their teachings into the primary of Collyer (Remarks Pages 6-7).
	Examiner’s Response:
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as Taylor and Schuren are no longer relied on the new rejection of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1).
Regarding claim 1, Collyer discloses a compression bandage 1 (See Figure 2, see page 5 line 12 where the device is termed a “compression bandage”) in the form of a single knit obtained by warp stitch technology (Page 5 line 14, warp knit wherein a warp knit results in a single-knit fabric according to Dictionary.com [https://www.dictionary.com/browse/single-knit]) on the basis of synthetic yarns (Page 6 lines 4-6, part of the knit is made of nylon which is a synthetic yarn) and comprising two textile surfaces 2/3 of respective textile structures (outer face 2 and inner face 3, see page 5 line 15) that may be identical or different (2 and 3 are different, see page 6 lines 4-8), the two textile surfaces (2 and 3) being interconnected by spacer yarns 4 (See page 5 lines 16-18, where 2 and 3 are joined by spacer yarns 4), each of the two textile surfaces including elastic yarns (Page 6 lines 4-8, each surface is composed of Lycra elastic multifilament), said single knit 1 not including adhesive and not including latex (Collyer does not disclose the single knit 1 having latex and adhesive) and said singe knit 1 having:
longitudinal stretch measured in compliance with the standard EN 14704-1 lying in the range 30% to 160% (Page 6 lines 20-22, there is an elongation in range of 30% to 120% in the longitudinal direction).
Collyer does not explicitly disclose said single knit having a threshold shear stress of greater than or equal to 2800 Pa, wherein the threshold shear stress is a minimum shear stress that causes lateral slipping between two exterior faces of the single knit when pressed against each other with a force of 5.3 kPa, the two exterior faces respectively provided by the two textile surfaces.
However, Collyer does teach that the exterior faces provided by the textile surfaces 2/3 are composed of polyamide (“nylon”) and spandex (“elastic Lycra”) for the textile surface 2 (Page 6 lines 4-6) and spandex (“elastic Lycra”) for the textile surface 3 (Page 6 lines 7-8), wherein the materials of the exterior faces, and their inherent properties thereof, are directly tied to how the two exterior faces will frictionally interact and thus determine the minimum shear stress force required for the exterior faces to have lateral slipping when pressed against each other.
Furthermore, it is noted that the instant disclosure provides that the textile surfaces, and their exterior faces, of the single knit are provided to be made from spandex and polyamide yarns (Page 13 of the instant specification).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the device of Collyer inherently provides for said single knit 1 having a threshold shear stress of greater than or equal to 2800 Pa, wherein the threshold shear stress is a minimum shear stress that causes lateral slipping between two exterior faces of the single knit 1 when pressed against each other with a force of 5.3 kPa, the two exterior faces respectively provided by the two textile surfaces 2/3, as Collyer provides for exterior faces being composed of substantially identical materials of polyamide (nylon) and spandex (elastic Lycra) (Collyer Page 6) as to the instantly disclosed invention (Page 13 of instant specification), and according to MPEP 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Collyer does not teach the two exterior faces of the single knit being pressed together with a force of 5.3 kPa.
However, it is the Examiner’s position that the recitation of “the two exterior faces of the knit being pressed together with a force of 5.3 kPa” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the threshold shear stress feature of the claimed material. As described in Applicant’s specification, the method of “Measuring threshold shear stress” (instant specification Pages 16-17) involves “applying a pressure of 5.3 kPa” (instant specification Page 17 line 10). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “the two exterior faces of the knit being pressed together with a force of 5.3 kPa” is that test methods (such as the one provided herein) are used to determine the recited “threshold shear stress” value of the claimed material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have measured the “threshold shear stress” of Collyer using a standard test method which involves applying a force of 5.3 kPa since test methods are well known in the art and customarily used to measure material properties in routine experimentation.
Regarding claim 2, Collyer discloses the invention of claim 1 above.
Collyer further discloses the spacer yarn 4 is a monofilament (Page 6 line 9) presenting weight lying in the range 20 dtex to 80 dtex (See page 7 where yarn C is the space yarn and in example 1 the yarn C uses polyester with a weight of 33 decitex).
Regarding claim 3, Collyer discloses the invention of claim 2 above.
Collyer does not explicitly disclose the spacer yarn 4 presents a weight lying the in the range of 40 dtex to 70 dtex.
 However, Collyer teaches that the spacer yarn may have a weight in the range of 15-85 decitex (Page 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of the spacer yarn 4 of Collyer from between 15 and 85 decitex to between 40 and 70 decitex, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Collyer discloses the invention of claim 1 above.
	Collyer discloses a first exterior face 2 of the two exterior faces (2 and 3) has a textile structure of a:
closed or open loop or alternating closed loop and open loop pillar stitch (Page 6 lines 4-6, face 2 has a pillar stitch where this pillar stitch may be open-structured or closed, see page 9 lines 13-15); 
the first exterior face 2 being opposite to a second exterior face 3 of the two exterior faces (2 and 3) that is to be put into contact with the skin (where 3 is the inner face, see Page 6 lines 7-8, and the inner face 3 is opposite outer face 2 and inner face 3 contacts the skins, see Page 2 lines 13-17), the second exterior face 3 having a textile structure that is a net, presenting an open-work textile structure (see page 9 lines 13-15 where face 3 may be an open-structured face where open-structure is the same as open work, and the instant application notes in page 12 of the specification that net and openwork refer to the same structure, so Collyer also then meets the “net” limitation).
Regarding claim 10, Collyer discloses the invention of claim 1 above.
Collyer does not explicitly disclose longitudinal stretch measured in compliance with the standard EN 14704-1 lying in the range 50% to 120%. 
However, Collyer teaches an elongation in the range of 30% to 120% in the longitudinal direction (Page 6 lines 20-22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretch of Collyer from between 30% and 120% to between 50% and 120%, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Collyer discloses the invention of claim 1 above.
Collyer discloses wherein the single knit 1 is fabricated using a single bar for the spacer yarn 4 that connects the two textile faces (2 and 3) (Firstly this is a product-by-process claim wherein the final product is what holds patentable weight, and in this case the final product requires the two textile faces to be connected by spacer yarn which is disclosed by Collyer in Page 6 lines 13-17 where Collyer discloses the faces (2 and 3) are connected by the spacer yarn. But also Collyer does disclose the spacer yarn 4 being fabricated by a single monofilament running in a single direction, Page 9 lines 8-9, which would only require a single bar).
Regarding claim 12, Collyer discloses the invention of claim 1 above.
Collyer discloses the elastic yarn (Lycra/Elastane) (in one of the two textile faces 2/3) presents weight lying in the range 40 dtex to 80 dtex (See Page 7 lines 20-23, where for example 1 the elastane, known also as Lycra, has a weight of 78 decitex).
Regarding claim 13, Collyer discloses the invention of claim 1 above.
Collyer discloses the textile surfaces include thermoplastic yarns (the surfaces 2 and 3 have been modified in claim 1 to both contain Nylon, where Nylon is a thermoplastic) presenting weights in the range 40 dtex to 90 dtex (See Page 7 lines 20-23, where for example 1 the Nylon has a weight of 78 decitex).
Regarding claim 14, Collyer discloses the invention of claim 1 above.
Collyer discloses a kit comprising one or more compression bandages of claim 1 above (see claim 1 above which discloses one bandage) and one or more dressings adapted to be placed on a wound prior to putting the compression bandage in place (Page 4 lines 19-22, the compression bandage may be used with a separate crepe bandage, which may be considered a dressing, and where a crepe bandage is known in the art to cover wounds, where when using two separate bandages one such as the crepe bandage must be placed first before the other bandage such as the compression bandage of claim 1 above).
Regarding claim 16, Collyer discloses the invention of claim 1 above.
Collyer discloses wherein the single knit 1 when wound around itself results in the two exterior faces (2 and 3) being disposed in consecutive wraps of the single knit 1 and in contact with each other (See Collyer Page 4 lines 15-18 and Figure 3, wherein the knit 1 is capable of being wrapped on itself such that the single knit 1 is fully capable of being wound around and having the exterior faces 2/3 being disposed in consecutive wraps and being in contact with each other).
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in view of Guido (US 20170273830 A1).
Regarding claim 5, Collyer discloses the invention of claim 1 above.
Collyer does not disclose the single knit 1 presents a thickness lying in the range 1 mm to 2 mm.
However, Guido teaches an analogous compression device (title, see abstract) comprised of an analogous spacer fabric [0058] wherein the thickness of the spacer fabric may be equivalent to 1.4 mm in order to facilitate a better cushioning effect [0058].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the compression spacer fabric of Collyer have a thickness of 1.4 mm in order to facilitate a better cushioning effect (Guido [0058]).
Regarding claim 6, Collyer in view of Guido discloses the invention of claim 5 above.
Collyer in view of Guido discloses the single knit 1 presents a thickness lying in the range 1 mm to 1.5 mm (see above in claim 5 where Collyer has been modified by Guido to have a thickness of 1.4 mm).
Regarding claim 8, Collyer discloses the invention of claim 1 above.
Collyer does not disclose the single knit 1 presents a weight lying in the range 160 g/m2 to 370 g/m2.
However, Guido teaches an analogous compression device (title, see abstract) comprised of an analogous spacer fabric [0058] with a weight equal to 200 g/m2 in order to facilitate an overall improved robustness [0058].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the compression spacer fabric of Collyer have a weight equal to 200 g/m2 in order to facilitate an overall improved robustness (Guido [0058]).
Regarding claim 9, Collyer in view of Guido discloses the invention of claim 8 above.
Collyer in view of Guido discloses the single knit 1 presents a weight lying in the range 160 g/m2 to 300 g/m2 (see above where Collyer has been modified by Guido to have a weight equal to 200 g/m2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in view of Leeming (US 20100305535 A1).
Regarding claim 7, Collyer discloses the invention of claim 1 above.
Collyer does not disclose wherein the single knit 1 presents spacing between the faces (2 and 3) lying in the range of 0.4 mm to 1.5 mm.
However, Leeming teaches an analogous compression bandage 10 (See Figures 1-2) based off of Collyer (WO 9516416, see Abstract) with a spacer fabric with a spacing between the intermediate layers (analogous to the textile faces) of 1.5 mm to 60 mm with a preference for 2 to 5 mm [0026] where this range ensures a padding characteristic from the spacer fabric [0026]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the spacing of the compression bandage 1 of Collyer have a spacing between the faces in the range of 1.5 mm to 60 mm, as taught by Leeming, in order to provide a proper padding characteristic, and this would find the range of 0.4 to 1.5 mm obvious as the ranges overlap, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and there is sufficient specificity to the lower end of the range of 1.5 mm to 60 mm as Leeming teaches the lower end is preferred (2 mm – 5 mm) [0026] so the 1.5 mm spacing would be an obvious choice for one skilled in the art.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer (WO 9516416 A1) in further view of Keitch (US 20140080373 A1).
Regarding claims 7 and 15, Collyer discloses the invention of claim 1.
Collyer does not explicitly disclose wherein the single knit presents spacing between the two textile surfaces lying in the range 0.4 mm to 1.5 mm (claim 7). 
However, Collyer discloses the spacing may be in the range of 1.5 mm to 60 mm with a preferred range of 2 to 5 mm (Page 4 lines 3-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find the claimed range of 0.4 to 1.5 mm obvious as the ranges overlap, where this range lacks criticality within the instant specification and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and there is sufficient specificity to the lower end of the range of 1.5 mm to 60 mm as Collyer discloses the lower end is preferred (2 mm – 5 mm) so the 1.5 mm spacing would be an obvious choice for one skilled in the art.
Collyer does not disclose the single knit presents the spacing between the two textile surfaces lying in the range 0.5 mm to 1.1 mm (claim 15).
However, Keitch teaches an analogous spacer fabric (textile) (see title and abstract) wherein the spacing of the spacer fabric may be in the range of 1 mm to 20 mm ([0012]), wherein Collyer further discloses that thinner spacer fabric may be made if minimal padding is required (see Page 9 lines 7-9 of Collyer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a spacer fabric with a spacing of 1mm as taught by Keitch in order to produce a fabric with minimal padding as disclosed by Collyer, wherein this then finds the range of 0.5 mm to 1.1 mm obvious. Also further the range of 0.5 mm to 1.1 mm is found further obvious as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (See MPEP § 2144.05) wherein the range of Collyer (1.5 to 60mm) is sufficiently close to the top end of the claimed range of 1.1 mm that it would be obvious to try making the spacing smaller for further minimal padding purposes as discussed in Collyer (Page 4 lines 3-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        5/4/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786